On Motion for Rehearing.
On the appearance of the case here this court held that it must be dismissed because no entry of filing appeared on the bill of exceptions. Where no date of filing or an incorrect filing-date appears on the bill of exceptions, the clerk of the trial court may file a certificate with this court stating the correct date the bill of exceptions was presented to him for filing. Code § 6-1402; Kersey v. Barfield, 46 Ga. App. 442 (167 S. E. 925); Henderson v. Willis, 160 Ga. 638 (128 S. E. 807); Credit Clearing House v. Wheeland Co., 18 Ga. App. 475 (89 S. E. 634); Harris v. State, 46 Ga. App. 319 (167 S. E. 609).
Since the judgment of this court was entered, the clerk of the superior court has made two certificates, each filed by counsel in this court. The first read: “I, H. H. Caldwell, Clerk of Butts Superior Court, Jackson, Georgia, do certify that Mr. Paul Miller, Atty. of the State Highway Department, did file with me and with me in person a bill of exceptions duly signed and executed by the judge superior court and that same was filed on the 17th day of August 1957. This day was on Saturday *751and I recall that same was the same day that a hearing on the matter was had before the judge superior court and Mr. Miller on that same day filed with me the bill of exceptions in the above stated case.
“I further certify that I failed on that day to mark on the bill of exceptions the date filed in office and through error transmitted the same without specifying that date.
“It is thus requested that I be allowed to place the correct date, viz: August 17th, 1957, as the day filed in this office nunc pro tunc, since this was due to my error entirely. This November 8, 1957.”
The second was as follows: “I do not remember the date that the bill of exceptions were filed by the plaintiff in error in the above stated case. I know that the bill of exceptions was filed, but I do not remember the date that it was filed. This the 12th clay of November, 1957.”
It will be observed from the certificates, that the first is dated November 8, 1957, and the second November 12, 1957. This leaves the factual situation of the case as regards the filing of the bill of exceptions, unchanged from that which prevailed when the judgment was formerly entered except that at some undeterminable time the bill of exceptions was filed. The certificates, each evidence as to when the bill of exceptions was filed, are conflicting and contradicted each other.
It still does not unequivocally and positively appear when the bill of exceptions was filed in the office of the clerk of the Superior Court, or that it was filed within the time provided by law.
This is not a case involving the question whether or not this court may, prior to rendering a decision, consider an additional record sent up by the clerk of the trial court after the filing in this court of the original record and bill of exceptions, but where a decision had already been rendered. On motion for rehearing the question determined by this court is whether, in reaching the conclusion on which judgment has been rendered, a material fact in the record, a statute, or controlling decision was overlooked by the court, or such statute or decision erroneously construed of misapplied. Court of Appeals Rule 43 embodied in Code (Ann.) § 24-3643. It follows that the motion for rehearing must be denied.